Citation Nr: 0210168	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-13 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, as being secondary to service-connected residuals 
of a left knee meniscectomy with degenerative joint disease, 
right ankle disorder, and lumbosacral strain.

2.  Entitlement to service connection for a psychiatric 
disorder on a direct basis and secondary to the 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to April 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
arteriosclerotic heart disease as secondary to service-
connected disabilities of the back, left knee, and right 
ankle and denied service connection for a psychiatric 
disorder.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
diagnoses of coronary artery disease, arteriosclerotic heart 
disease, and hypertension and a service-connected disability 
or service-connected disabilities.

2.  There is no competent evidence of a nexus between the 
diagnoses of anxiety disorder, situational depression, 
adjustment disorder, and schizophrenia and service or a 
service-connected disability.


CONCLUSIONS OF LAW

1.  A cardiovascular disorder, diagnosed as coronary artery 
disease, arteriosclerotic heart disease, and hypertension, is 
not proximately due to, the result of, or aggravated by the 
service-connected residuals of a left knee meniscectomy with 
degenerative joint disease, right ankle disorder, and 
lumbosacral strain.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  

2.  A psychiatric disorder, diagnosed as anxiety disorder, 
situational depression, adjustment disorder, and 
schizophrenia, was not incurred in or aggravated by service, 
manifested to a compensable degree within one year following 
service, and is not proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103A, 5107; 38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1999 rating decision on appeal, 
the May 1999 statement of the case, and the June 2000 and 
March 2002 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish 
direct and secondary service connection for a cardiovascular 
disorder and a psychiatric disorder.  In the May 1999 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claims for service 
connection.  The Board is aware that the RO did not include 
the provisions of 38 C.F.R. § 3.310(a), which address 
secondary service connection, in the May 1999 statement of 
the case; however, it provided such regulation in the June 
2000 supplemental statement of the case.  Therefore, the RO 
cured that defect.  Also, the RO initially denied the 
veteran's claims as not well grounded but adjudicated them on 
the merits in the April 2002 supplemental statement of the 
case.  Therefore, that defect has been cured as well.

Correspondence copies of the above-mentioned determinations 
were mailed to the veteran and his accredited representative, 
the Disabled American Veterans.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, following the passage of the VCAA, the RO sent 
a letter to the veteran in February 2001, wherein it informed 
the veteran of the evidence that it had of record pertaining 
to his claims for service connection and of the evidence 
necessary to establish service connection.  The RO offered to 
assist the veteran in obtaining any additional, relevant 
evidence and gave the veteran 60 days to respond to the 
letter.  The record reflects that the RO did not receive a 
reply from the veteran.  

As to assisting the veteran in obtaining relevant records, 
the veteran reported that he had received treatment for both 
the cardiovascular disorder and the psychiatric disorder at 
VA, which records have been received and associated with the 
claims file.  The veteran indicated that he had received 
private treatment for his heart disorder when it was first 
diagnosed in 1995, which records have been received and 
associated with the claims file.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for a cardiovascular disorder or a psychiatric 
disorder that have not been associated with the claims file.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo VA examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for a 
psychosis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2001).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Cardiovascular disorder

The veteran asserts that he developed a cardiovascular 
disorder as a result of his service-connected knee, back, and 
ankle.  The veteran is service connected for residuals of a 
left knee meniscectomy with degenerative joint disease, right 
ankle disorder, and lumbosacral strain.

The evidence in the claims file shows that the veteran had a 
heart attack in February 1995.  At that time, a 
catheterization revealed that the veteran had total occlusion 
of the circumflex artery.  In May 1995, he underwent a 
catheterization and a coronary angiography.  He has current 
diagnoses of coronary artery disease, arteriosclerotic heart 
disease, and hypertension.

An August 2001 VA examination report shows that the veteran 
reported that one month prior to the February 1995 heart 
attack, his legs had swollen up for three days and then 
subsided.  He stated that he suspected a blood clot, which, 
when he had the heart attack, he felt could be related to the 
earlier observation of left leg swelling.  The examiner noted 
that the veteran's "extensive surgical and cardiac 
catheterization records were reviewed at this time."  He 
examined the veteran and made the following conclusion:

[The veteran] has [] hypertension at this 
time, which is still not well-controlled.  
His METs are between 8 to 10.  He has [] 
arteriosclerotic heart disease obviously 
demonstrated by thallium scan recently 
and prior cardiac catheterization showed 
circumflex distribution.  The circumflex 
artery being occluded.  [sic]  No surgery 
or [percutaneous transluminal coronary 
angioplasty] was done.  In his chart 
review of the [claims] file[,] 
unfortunately[,] there was no indication 
of any swelling of the leg at the time of 
the cardiac catheterization or surgery 
notes.  

It is the opinion of this examiner [that] 
his heart condition was unlikely to have 
resulted from the swelling of the left 
leg.  It was more related to the etiology 
of hypertension.  He had got a lot of 
strain, also stress, and they are more 
responsible than the blood clot coming 
from the leg. . . .

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the grant of service connection for a cardiovascular 
disorder, diagnosed as coronary artery disease, 
arteriosclerotic heart disease, and hypertension, as being 
secondary to the service-connected residuals of a left knee 
meniscectomy with degenerative joint disease, right ankle 
disorder, and lumbosacral strain.  The reasons follow.

The veteran has asserted that the swelling in his left leg 
that occurred just prior to his heart attack in February 1995 
contributed to his heart attack.  There is no competent 
medical evidence in the record that establishes a causal 
relationship between the diagnoses of coronary artery 
disease, arteriosclerotic heart disease, and hypertension and 
his service-connected residuals of a left knee meniscectomy 
with degenerative joint disease, right ankle disorder, and 
lumbosacral strain.  In fact, there is evidence to the 
contrary.  In the August 2001 VA examination report, the 
examiner had an opportunity to review the claims file and 
examine the veteran and made a determination that the 
veteran's heart condition was not caused by the swelling in 
the left leg that had occurred one month prior to the heart 
attack.  Rather, he believed that such had been caused by 
stress.  This opinion is thorough and well reasoned, and 
there is no competent medical opinion to refute this 
determination.

Although the veteran has asserted that his cardiovascular 
disability was caused by his service-connected disabilities, 
it has not been shown that he possesses the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 
4 Vet. App. 492, 494 (1992).

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find competent evidence which establishes 
that coronary artery disease, arteriosclerotic heart disease, 
or hypertension was proximately due to, the result of, or has 
been aggravated by the service-connected residuals of a left 
knee meniscectomy with degenerative joint disease, right 
ankle disorder, and/or lumbosacral strain.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a cardiovascular disorder as being 
related to any service-connected disability or disabilities, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


B.  Psychiatric disorder

The veteran has not made it clear whether he attributes the 
psychiatric disorder to service or to a service-connected 
disability, and therefore the Board will consider both in 
adjudicating the claim, as the RO did.

The service medical records are silent for any psychiatric 
disorder or complaints.  At the time the veteran entered 
service, psychiatric evaluation was normal.  He denied any 
history of trouble sleeping, memory loss, or nervous trouble.  
At separation, psychiatric evaluation was normal.

An April 1983 VA hospitalization summary report shows that 
the veteran was diagnosed with substance abuse and a 
personality disorder.  A January 1984 VA hospitalization 
summary report shows the veteran was diagnosed with 
alcoholism.  The veteran reported that he would get shaky and 
nervous when being detoxified.

A December 1988 VA outpatient treatment report shows that the 
veteran reported having nightmares about his legs being eaten 
away.  He stated he had trouble sleeping.  The examiner 
entered an assessment of anxiety disorder.  A September 1989 
VA outpatient treatment report shows that the veteran had a 
work-related accident, which had caused the veteran to be 
depressed.  Specifically, a power supply blew up in the 
veteran's face and he had reported being depressed since that 
time.  The diagnosis was situational depression.

A June 1995 VA hospitalization summary report shows that the 
veteran was hospitalized for chest pain.  During his 
hospitalization, the veteran admitted to having 
"considerable anxiety," and a psychiatric consultation was 
obtained.  The veteran was placed on medication for his 
psychiatric complaints.  The relevant discharge diagnosis was 
adjustment disorder with anxiety symptoms.

A June 1997 VA outpatient treatment report shows a diagnosis 
of schizophrenia, which was noted to be "currently stable."  
Other VA treatment reports show diagnoses of "psychosis."

An August 2001 VA psychiatric evaluation report shows that 
the examiner stated that the purpose of the examination was 
to evaluate the veteran and focus on the onset of the 
psychiatric disorder as indicated in the claims folder.  The 
veteran reported that following his heart attack, he had 
become extremely anxious, which the examiner noted was 
corroborated by the June 1995 VA hospitalization summary 
report.  The examiner noted that the veteran had been 
prescribed medication for symptoms of anxiety.  The veteran 
denied suicidal depression, auditory and visual 
hallucinations, delusions, and loose associations.  The 
examiner stated that the veteran showed frank and moderately 
severe symptoms of adjustment disorder secondary to coronary 
artery disease and heart attack in 1995.  He entered a 
diagnosis of adjustment disorder with mixed mood with two-
year history of psychosis in 1995 to approximately 1997 
secondary to 1995 heart attack.  The examiner stated that the 
diagnosis of adjustment disorder with mixed affect was 
secondary to the 1995 heart attack.  He also stated that the 
veteran had a social history of "psychosis" secondary to 
the 1995 heart attack "with no history of psychosis to 
date."

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a psychiatric disorder on 
a direct basis or as being secondary to a service-connected 
disability or service-connected disabilities.  The reasons 
follow.

As to direct service connection, the veteran has not brought 
forth competent evidence of a nexus between the post service 
diagnoses of anxiety disorder, situational depression, 
adjustment disorder, and schizophrenia and service.  The 
service medical records are silent for any psychiatric 
symptoms or psychiatric diagnoses.  Additionally, there is no 
evidence of manifestations to a compensable degree of a 
psychosis within one year following the veteran's discharge 
from service.  Although the veteran has been diagnosed with 
various psychiatric disorders, no medical professional has 
provided a nexus between the diagnoses and the veteran's 
service.  Thus, there is no competent evidence of record that 
provides a basis for recognizing relationship between the 
post service variously-diagnosed psychiatric disorder and the 
veteran's service, and service connection cannot be granted 
on this basis.

While the veteran may assert that his psychiatric disorder is 
the result of service, he is not competent to make such an 
assertion, as that requires a medical opinion.  See Espiritu, 
4 Vet. App. at 494.

As to secondary service connection, the only evidence that 
establishes a relationship between a psychiatric disorder and 
another disorder is that the psychiatric disorder is the 
result of the cardiovascular disorder, which disability is 
not service connected.  Thus, there is no competent evidence 
of record of a relationship between the variously-diagnosed 
psychiatric disorder and the veteran's service-connected 
disabilities of residuals of a left knee meniscectomy with 
degenerative joint disease, right ankle disorder, or 
lumbosacral strain, to include evidence that the psychiatric 
disorder is aggravated by one or more of the service-
connected disabilities.  Therefore, secondary service 
connection for a psychiatric disorder is not warranted.

Although the veteran has implied that there is a relationship 
between the psychiatric disorder and either a service-
connected disability or service-connected disabilities, he is 
not competent to make such an assertion, as that requires a 
medical opinion.  See Espiritu, 4 Vet. App. at 494.

Again, the Board has thoroughly reviewed the evidence of 
record and cannot find competent evidence of a nexus between 
the diagnoses of anxiety disorder, situational depression, 
adjustment disorder, and schizophrenia and the veteran's 
service-connected disability or disabilities.  In fact, as to 
the diagnosis of situational depression, there is evidence to 
the contrary.  In the September 1989 VA outpatient treatment 
report, the examiner attributed that diagnosis to the 
veteran's work-related accident.  Also, the Board is aware 
that the veteran was diagnosed with a personality disorder in 
April 1983; however, service connection cannot be granted for 
such, as it is not a disease or injury within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2001).  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a psychiatric disorder as being 
secondary to a service-connected disability or disabilities, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a cardiovascular disability, diagnosed 
as coronary artery disease, arteriosclerotic heart disease, 
and hypertension, as being secondary to the service-connected 
residuals of a left knee meniscectomy with degenerative joint 
disease, right ankle disorder, and lumbosacral strain is 
denied.

Service connection for a psychiatric disorder, diagnosed as 
anxiety disorder, situational depression, adjustment 
disorder, and schizophrenia, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

